By the Court.
It is quite clear that the children of the testator’s brothers can take nothing under the provisions of the will, as the fact — the making of a deed to the University by the testator’s daughter — has occurred, on which it was not to go to them, and they are not the testator’s heirs. It is not material what construction the law may place on this will as between the University and the heirs of the testator’s daughter; for the devise over in case the deed or ratification should not be made, is not made to depend upon the validity of the ratification in whatever form adopted, but on the fact only of its not being made.
The judgment of the circuit court is therefore reversed, and the petition of the plaintiffs beloio dis missed, on the facts conceded in the record.